Appeal by defendant from an order of the County Court, Kings County, dated July 11, 1960, which denied, without a hearing, his comm nobis application to vacate a judgment of said court, rendered November 7, 1945, convicting him, after a jury trial, of assault in the second degree and sentencing him to serve a term of two to five years. The indictment had charged defendant with attempted robbery in the first degree, attempted grand larceny in the second degree, and assault in the second degree with intent to commit the felonies of robbery or grand larceny. The comm nobis application was made upon the ground that the jury’s verdict was inconsistent, since defendant was acquitted on the attempted robbery and the attempted grand larceny counts. Order affirmed. The alleged error is a matter of record which could have been raised on an appeal from the judgment of conviction and, under the circumstances, the remedy of coram nobis may not be invoked. (Cf. People v. Balsamo, 11 A D 2d 1040,) In any event, it may not be held, on the record presented, that the verdict was so inconsistent as to require the setting aside of the judgment of conviction. (Cf. People v. Steffens, 12 A D 2d 962, and eases cited therein.) Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.